Citation Nr: 1431837	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-21 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for external otitis, bilateral hearing loss ("bilateral hearing loss"). 

2.  Whether new and material evidence has been submitted to reopen a claim for tinea versicolor ("psoriasis").  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with radiculopathy ("back disability").  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel  


INTRODUCTION

The Veteran had active military duty from December 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The Virtual VA and VBMS files have been reviewed.

After the issuance of the May 2010 statement of the case (SOC), several VA treatment records were associated with the claims file in November 2013.  The Veteran's representative waived RO consideration of this evidence in a May 2014 statement.  38 C.F.R. § 20.1304(c).

The issue of entitlement to an increased evaluation for lumbosacral strain is being remanded and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed February 1977 rating decision denied service connection for external otitis, bilateral with hearing loss. 

2.  Since the February 1977 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for external otitis, bilateral with hearing loss, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has not been received.  

3.  An unappealed February 1977 rating decision denied service connection for tinea versicolor.

4.  Since the February 1977 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for tinea versicolor, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has not been received.  

5.  Recurrent tinnitus was not manifested in active service, and any current tinnitus is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1.  The February 1977 rating decision denying service connection for external otitis, bilateral with hearing loss and tinea versicolor is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2013).  

2.  New and material evidence has not been received with respect to the claim of entitlement to service connection for external otitis, bilateral with hearing loss; the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).  

3.  New and material evidence has not been received with respect to the claim of entitlement to service connection for tinea versicolor; the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).  

4.   Recurrent tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material 

The Veteran is seeking to reopen a claim of service connection for a bilateral hearing loss and psoriasis that was previously denied by the RO.  For the reasons that follow, the Board concluded that the prior denial is final and that new and material evidence has not been received and that reopening is not warranted. 

In August 1976, the Veteran filed a claim seeking entitlement to service connection bilateral hearing loss and psoriasis, arguing that he suffered from these disabilities since service.  The RO denied entitlement to service connection for bilateral hearing loss and psoriasis, stating that on his enlistment examination in November 1972, tinea versicolor (psoriasis) was listed as a disability, and there was no evidence that the condition was aggravated beyond its natural progress by the Veteran's period of active service.  The RO denied the Veteran's service connection claim for bilateral hearing loss as it was not related to service.  

The Veteran was advised of the RO decision in a February 1977 letter.  The Veteran did not submit a substantive appeal in response to the rating decision or any additional evidence within a year of the rating decision.  As such, the Board finds that the Rating decision from February 1977 is final.  38 C.F.R. § 20.1103. 

In July 2008, the Veteran submitted a claim requesting that his previous claim for psoriasis and bilateral hearing loss from 1977 be reopened.  To reopen a claim that has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The evidence that has been submitted in support of the Veteran's claim include lay statements from the Veteran stating that he believes his psoriasis and bilateral hearing loss are related to his time in service, Social Security Administration (SSA) records, and VA medical records.  In a statement from the Veteran dated February of 2009, he states that he has had hearing loss for about 3 years and he believes the psoriasis started in 1994.  While the Board finds the Veteran's statements to be credible, they do not address the reason why the claim was denied in 1977, and that was for lack of nexus in regards to the hearing loss and lack of evidence of aggravation in regards to the claim for psoriasis.  The VA medical records and the SSA are also new but not material as although they reflect treatment for the conditions, they do not address the reasons for last prior denial.  See Morton v. Principi, 3 Vet. App. 508, 509 (1992) (Observing that evidence of the appellant's current condition was cumulative of evidence previously submitted and lacked materiality when the file previously contained evidence of a current disability).

Thus, since the Veteran has not submitted any new and material evidence that addresses the reasons why the last denial was made, the Bo
ard concludes that reopening is not warranted for bilateral hearing loss or for psoriasis.  See 38 C.F.R. § 3.156(a).  

Service Connection Tinnitus 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veteran contends that he currently suffers from recurrent tinnitus that is directly related to his period of active service.  Specifically, he asserts that he experiences ringing in his ears from exposure due to being in the infantry and from firing his weapon on the shooting range.  

The Veteran's medical treatment records demonstrate a current diagnosis of tinnitus.  The current disability element of service connection is well established.  The remaining question is whether the probative evidence of record etiologically links the Veteran's current disability to his service or incident or disorder occurred therein.  

The Veteran's service treatment records are silent for any complaints, treatment or diagnosis of tinnitus in service.  The Board does not question the Veteran's assertion of exposure to acoustic trauma in service.  However, there remains no competent evidence of record linking his current tinnitus to such noise exposure.  

While the Veteran himself has stated his tinnitus are related to noise exposure in active service, he has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., ringing in his ears; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, although the Veteran is competent to report the onset of tinnitus and describe the symptoms of the disability, he would not be competent to attribute it to noise over another cause.  See e.g. Dorland's Illustrated Medical Dictionary 1914 (30th ed. 2003)(defining tinnitus as a noise in the ears, such as ringing, buzzing, roaring or clicking and further indicating and defining several distinct types of tinnitus such as pulsatile tinnitus, vibratory tinnitus, Leudet's tinnitus and suggesting causes such as otitis media, biochemical changes in nerve mechanism, transmission to the cochlea of vibrations from adjacent tissues or organs).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection. 

Significantly, the Veteran has never asserted that his tinnitus began during service.  To the extent to which the Veteran's statements can be construed as asserting that he experienced ringing in his ears since service, the Board finds such an assertion to be not credible.  Specifically, service treatment records fail to reflect any complaints of tinnitus and furthermore reflect affirmative evidence that the ears were normal.  A review of the Veteran's July 1975 Report of Medical Examination shows that the Veteran was evaluated as normal upon clinical evaluation.  The Veteran's Report of Medical History from July 1975, completed and signed by the Veterans, states that he did not have or ever had ear trouble or hearing loss.  An October 1976 VA examination reported that the ears had some external otitis, with some loss of hearing in the right side and an accumulation of wax in the right side.  Although the ears were evaluated, no tinnitus was noted during this examination.  Additionally, post service medical evidence shows the first diagnosis of tinnitus in December 1997, which is more than 22 years after the Veteran's separation from active service.  This December 1997 VA audiology consultation reflected the report of "intermittent" tinnitus.  In light of the evidence describing the ears as normal during service, the lapse in time between service and the first manifestations of tinnitus, and the report of tinnitus as being intermittent, the Board finds that the assertion of continuity of symptomatology of tinnitus since service is not credible.  

In sum, there is no competent medical evidence of record in support of his claim, and the negative service treatment records, as well as the length of time between the Veteran's separation from active service and first complaints tinnitus weighs against the claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for recurrent tinnitus, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 .

Duty to Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in November 2008 and January 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159  (2012).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d) ; see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

A VA examination was not provided in conjunction with the Veteran's service connection claim related to tinnitus, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that corroborates a nexus of the Veteran's currently diagnosed tinnitus and an in-service incident or injury, and a VA examination could not serve to establish an in-service event actually occurred. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for external otitis, bilateral hearing loss, the appeal is denied. 

As new and material evidence has not been received to reopen the claim of entitlement to service connection for tinea versicolor, the appeal is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

A preliminary review of the record reflects that further development is necessary.

The last VA examination of the lumbar spine was in December 2008.  Significantly, the examiner noted complaints of pain and flare-ups that resulted in additional limitation of motion but indicated that "I cannot give the exact degree of limitation without resorting to speculation."  In light of the length of time since the examination and the suggestion that flare-ups could result in additional limitation of motion, another VA examination is necessary.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); DeLuca v. Brown, 8 Vet. App. 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbosacral strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include range of motion testing.  The examiner should report all signs and symptoms necessary for rating the disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing these actions, the RO should conduct any other development as may be indicated.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


